LAWSON, Judge (dissenting).
I can not agree that the transcript of the record sufficiently shows that the trial court relied upon testimony other than that included in the transcript and, therefore, respectfully dissent.
However, the records of this court indicate that prior to submission a petition for writ of certiorari was filed in this court for the purpose of having certain testimony alleged to have been omitted from the record certified to this court. It is my opinion that the petition for certiorari was improvidently denied. I would, therefore, withdraw the original opinion, set aside the reversal of the decree of the trial court, set aside the submission in this 'court, and order the issuance of a writ of certiorari to be directed to the Register to certify to this court any testimony adduced at the original trial which was not included in the transcript of the record on file in this court if, in fact, all the testimony adduced at that trial is not included in that record.
COLEMAN, J., concurs in the foregoing.